DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogame (US 8,961,105)Regarding Claims 1, 8 and 9:In Figures 1-3, Kogame discloses a vacuum pump (turbomolecular pump 1) in which a control apparatus (14) is detachably arranged (via bolts 14BT, see Figure 8) with respect to a base portion (bottom portion of casing 120 surrounding opening 121, henceforth referred to as 120) of a pump main body (120) the vacuum pump comprising: a waterproof structure (13, considered waterproof because it carries cooling water jacket 13d and therefore must be waterproof to prevent leakage), wherein the waterproof structure (13) comprises: a connector portion (130) which is arranged in a side portion of the base portion (connector wires 135 are arranged in a bottom side portion of the base 120) and which connects the base portion with the control apparatus via an electric cable (via cables 135 and 145); a wall portion (walls on the side of depression 13i) which is protruding from the base portion to the control apparatus (as seen in Figure 3); and a wall portion cover (cover forming hole 13j for connector) which covers the wall portion (covers the wall at least laterally), wherein the wall portion cover (cover forming hole 13j for connector) is formed so as to conform to outer shapes of the base portion and the control apparatus (as seen in Figure 3, the wall portion cover conforms, i.e., forms a similar shape, to the outer shapes of both the base portion and the control apparatus as viewed axially).Further regarding claim 9: the control apparatus is attachable and detachable with respect to the pump main body by moving in a radial direction (once the bolts 14BT are removed, the control apparatus can be attached and detached from the pump main body by moving it in or out of position radially).Regarding Claim 2:In Figures 1-3, Kogame discloses a vacuum pump (1), further comprising: a gap (13i) formed between the base portion and the control apparatus (see Figure 3), wherein a gap cover portion (122) which covers an outer periphery of the gap is arranged inside the wall portion cover (as seen in Figure 3).Regarding Claim 3:In Figures 1-3, Kogame discloses a vacuum pump (1), further comprising: a gap (13i) formed between the base portion and the control apparatus (see Figure 3), wherein an outer periphery of the gap is covered by protrusively providing an outer peripheral surface of the control apparatus on a side of the base portion of the pump main body (as seen in Figure 3, the control apparatus outer peripheral surface protrudes from the bottom side of the base portion 120 and covers the outer periphery of the gap at least Regarding Claim 4:In Figures 1-3, Kogame discloses a vacuum pump (1), further comprising: a gap (13i) formed between the base portion and the control apparatus (see Figure 3); and a bent part (see annotated Figure A below) formed by bending an end of an upper surface (see Figure A) of the control apparatus (14) toward a side of the base portion of the pump main body, wherein an outer periphery of the gap is covered by the bent part (as seen in Figure 3, the outer periphery of the gap, i.e., the walls forming the gap are at least partially covered by the bent portion).
    PNG
    media_image1.png
    868
    521
    media_image1.png
    Greyscale
Regarding Claims 5, 10 and 11:In Figures 1-3, Kogame discloses a vacuum pump (1), wherein a sealing member (123) Regarding Claim 6 and  12-14:In Figures 1-3, Kogame discloses a vacuum pump (1), wherein a hole for draining water is formed in the wall portion (cooling water outlet 13b acts as a hole for draining water from the wall portion of 13).
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 7 which was subsequently canceled and then added to independent claims 1, 8 and 9, the applicant has argued that Kogame fails to disclose the limitation: “wherein the wall portion cover is formed so as to conform to outer shapes of the base portion and the control apparatus.” However, these arguments appear to stem from an extremely narrow interpretation of the word “conform” to mean that the wall portion cover has a shape that exactly matches the outer shapes of the base portion and the control apparatus. However, as clearly seen in instant Figure 4, the wall portion cover (201) has a shape that only somewhat mimics the overall outer shapes of the base portion (129) and the control apparatus (200). Furthermore, the wall portion cover (201) has flat lateral sides that do not directly conform to any outer shapes of the base portion or the control apparatus. Using a broad definition of the word conform which is “to be similar or identical”, both the instant application and Kogame’s teachings can be viewed as having a wall portion cover that similar in shape to certain outer shapes of the base portion and the control apparatus and therefore is conforming as viewed in certain directions. In other words, this claim does not require that the wall portion cover is identically shaped with respect to the outer shapes of the base portion and the control apparatus and merely requires that these shapes are similar. Using this interpretation, it can be seen that Kogame’s wall portion cover (cover forming hole 13j for connector) has a shape that is similar to the outer shapes of Kogame’s base portion and control apparatus. Furthermore, as seen in Figures 1 and 8, Kogame’s cover portion (depicted as 13) clearly has substantially the same shape as the control apparatus (14) and has a shape that is largely similar to the based (depicted at 120). Hence, this argument is not persuasive. 
In order to overcome Kogame’s teachings, it is recommended that the applicant claim the specific shape of the wall portion cover. For example, stating that the wall portion cover has a curved shape that has a curvature that substantially matches the respective curvatures of the base portion and the control apparatus, may potentially overcome Kogame’s teachings. Additionally, claimed that the waterproof structure is located on a lateral side of the base portion and the control apparatus may also be helpful. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.